Appellant's motion, — based on what he calls fundamental error in the failure of the court in his charge to restrict the jury's consideration of the purpose and effect of certain testimony, — cites only one case, and fails to inform us when said case was decided or where it can be found. We regret that we have no means of knowing where to look for the case mentioned. We are also referred in the motion for rehearing to Arts. 735, 737 and 740, Code of Criminal Procedure, as to the law relating to charges. Examination of our Code of Criminal Procedure of 1925 shows that the articles referred to contain the law relating to depositions.
Finding nothing in the motion for rehearing calling for the granting of same, it will be overruled.
Overruled. *Page 443